Citation Nr: 1411478	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C due to an endoscopic procedure (colonoscopy) performed at a Department of Veterans Affairs treatment facility. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in St. Petersburg, Florida, that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C due to an endoscopic procedure (colonoscopy) performed at a Department of Veterans Affairs treatment facility. 


FINDING OF FACT

The weight of the evidence does not establish hepatitis C was a result of any care or treatment by VA, to include an endoscopic procedure.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, claimed as due to an endoscopic procedure performed at the VAMC in Miami, Florida have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via an April 2009 pre-adjudication letter of the criteria for establishing entitlement to compensation for hepatitis C under the provisions of 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is awarded in this letter.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The above-cited letter provided the Veteran with a list of the possible risk factors that might lead to the contraction of hepatitis C, and the Veteran was asked to respond to the letter with any medical history relevant to his claim.  This letter advised the Veteran of the evidence necessary to demonstrate that he contracted hepatitis C due to medical negligence on the part of the VA, under 38 U.S.C.A. § 1151.  In May 2009, the Veteran indicated that he did not have any additional evidence to submit in support of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO obtained all the pertinent VA treatment records coincident to his endoscopic procedure (i.e., November 2007 colonoscopy at the VA Medical Center (VAMC) in Miami, Florida.  Significantly, neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

There was no VA medical opinion obtained in connection with the Veteran's claim.  The Veteran has maintained that his hepatitis C was contracted from the use of non-sterile equipment during an endoscopic procedure performed at the Miami, Florida VAMC.  VA has even acknowledged the potential risk.  See VA letter dated March 23, 2009.  However, as will be discussed below, there is no competent evidence indicating that the Veteran's hepatitis C may be associated with an endoscopic procedure performed at the Miami, Florida VAMC.  There is sufficient medical evidence to render a decision on the claim.  Remand for a VA examination with an opinion is not warranted.  38 C.F.R. § 3.159(c)(4)(2013). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a disability, service, or treatment by VA (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  The medical evidence of record does not provide any indication that the Veteran's theory of entitlement has any merit. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Merits Analysis

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C due to an endoscopic procedure (colonoscopy) performed at the VAMC in Miami, Florida.  The Veteran contends that he contracted hepatitis C as a result of non-sterile equipment used during an endoscopic procedure performed at the Miami, Florida VAMC.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2009).  Reference is made to a March 23, 2009 letter to the Veteran wherein the Director of the Miami VAMC indicated that as a result of some non-sterile equipment used during the Veteran's endoscopic procedure performed at that facility during the period from May 2004 to March 2009, he was at risk of possible infection form viruses, such as hepatitis B and C, and Human Immunodeficiency Virus.  Notwithstanding that March 2009 letter, the Veteran maintains that aside from his VA endoscopic procedure, he did not have any risk factors associated with contracting hepatitis C, such as the use of needles, injections or intravenous drugs, or have been exposed to any possible means of contracting hepatitis C.  (See VA Form 21-4238, Statement in Support of Claim, dated and signed by the Veteran in July 2009). 

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

38 U.S.C.A. § 1151 provides that compensation under Chapters 11 and 13 of 38 U.S.C. shall  be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected. For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 .

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for hepatitis C, due to an endoscopic procedure performed at the Miami, Florida VAMC.  As will be explained in more detail below, an endoscopic procedure has not been shown to have caused the Veteran's hepatitis C.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. as a result of the procedure.  

Notwithstanding the  Director's admission of non-sterile use of equipment during the Veteran's November 2007 colonoscopy, the only endoscopic procedure of record, the fact remains that he was diagnosed with hepatitis C prior to the procedure.  Multiple VA treatment records document a confirmed diagnosis of hepatitis C in August 2007.  Indeed, in a note dated in June 2006, the Veteran reported that he had been recently told by a blood bank that he potentially had hepatitis C.  The Board again notes that the Veteran underwent a colonoscopy, the only endoscopic procedure of record, in November 2007.  Simply stated, the preponderance of the evidence of record is against a finding that the November 2007 colonoscopy performed at the above-cited VAMC was the proximate cause of the Veteran's hepatitis C diagnosed prior thereto in June 2006. 

Furthermore, the appellant has offered no evidence that his hepatitis C was in any way related to the use of non-sterile equipment used during the November 2007 VA colonoscopy.  He has also not identified any other procedure or action taken by VA prior to June 2006 that may have caused his Hepatitis C.  Thus, the Board finds that the evidence weighs against a finding that the November 2007 colonoscopy performed at the VAMC in Miami, Florida was the proximate cause of his earlier diagnosis of hepatitis C in January 2006.  

Thus, the evidence of record does not show that the Veteran's hepatitis C was caused by non-sterile equipment used during the November 2007 colonoscopy that was performed subsequent to his diagnosis of hepatitis C in January 2006.  

The Veteran has not presented or identified any medical evidence in support of his 1151 claim.  He is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to opine on questions of causation, negligence, or reasonable forseeability of medical risks peculiar to the alleged use of non-sterile equipment used during a VA medical procedure.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the medical evidence clearly shows that he was diagnosed with Hepatitis C prior to having undergone a colonoscopy at the Miami, Florida VA in November 2007.  The Board finds the VA medical evidence of record to be the most probative evidence as to whether the Veteran suffers from disability related to the November 2007 VA colonoscopy. 

Thus, under these circumstances, the claims for compensation under the provisions of 38 U.S.C.A. § 1151  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, claimed as due to an endoscopic procedure performed at a Department of Veterans Affairs treatment facility is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


